--------------------------------------------------------------------------------

EXHIBIT 10. 63






COINSURANCE AGREEMENT
 
by and between
 
INVESTORS LIFE INSURANCE COMPANY OF NORTH AMERICA
 
Austin, Texas
 
and
 
FAMILY LIFE INSURANCE COMPANY
 
Houston, Texas



--------------------------------------------------------------------------------



COINSURANCE AGREEMENT
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


THIS COINSURANCE AGREEMENT (the “Agreement”) is made and entered into by and
between INVESTORS LIFE INSURANCE COMPANY OF NORTH AMERICA (“Company”), a Texas
stock life insurance company, and FAMILY LIFE INSURANCE COMPANY (“Reinsurer”), a
Texas stock life insurance company.
 
WHEREAS, Financial Industries Corporation, the parent of both Company and
Reinsurer, has agreed to sell Reinsurer to The Manhattan Life Insurance Company
pursuant to a Stock Purchase Agreement that includes among its terms the
reinsurance of the Policies;
 
WHEREAS, Company is the issuer of insurance Policies (as defined herein)
consisting of mortgage protection life insurance policies;
 
WHEREAS, Company desires to cede a portion of its risks under the Policies to
Reinsurer subject to this Agreement;
 
WHEREAS, effective as of the Effective Date, Company will cede or retrocede its
risks under the Policies to Reinsurer, and Reinsurer will provide indemnity
reinsurance of such risks, in each case on the terms and subject to the
conditions set forth below; and
 
NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
herein, and in reliance upon the representations, warranties, conditions, and
covenants contained herein, and intending to be legally bound hereby, Company
and Reinsurer hereby agree as follows:
 
 
ARTICLE I
DEFINITION OF TERMS
 
Capitalized terms used shall have the meaning given below.
 
1.1.   Closing Date. The date of closing of the sale of Reinsurer to The
Manhattan Life Insurance Company.
 
1.2.   Effective Date. The date upon which the coinsurance of the Policies by
Reinsurer under the terms of this Agreement shall be effective, which shall be
12:01 a.m. Central time, on the day following the effective date of termination
of the Optimum Re Agreement.
 
1.3.   Expense Allowance Percentage. The percentage of net written premium
(written premium less cancellations and refunds) specified in Schedule 1.3.
 
1.4.   Extracontractual Liabilities. Any claim or liability under, in connection
with or with respect to the Policies for “bad faith”, punitive, exemplary or
other extra-contractual damages that are based upon, relate to or arise out of
any act, error or omission of Company, or any of its officers, directors, agents
or employees, whether intentional or otherwise.

Coinsurance Agreement

-1-

--------------------------------------------------------------------------------




1.5.   Optimum Re Agreement. The Automatic Reinsurance Agreement between Company
and Optimum Re Insurance Company dated January 19, 2005.
 
1.6.   Policies. All of those mortgage protection life insurance policy
contracts and riders (but not universal life plans) issued or to be issued by
the Family Sales Division of Company including those either identified by policy
form number or Plan Code on Schedule 1.3.
 
1.7.   Policy. Each Policy reinsured by Reinsurer under this Agreement.
 
1.8.   Policyholder. Any individual or entity which is the owner of a Policy or
which has the right to terminate or lapse the Policy, effect changes of
beneficiary, coverage limits, add or terminate persons covered under such Policy
or direct any other policy changes in such Policy.
 
1.9.   Reinsurance Percentage. The percentage of contractual liability of
Company reinsured by Reinsurer as specified in Schedule 1.9.
 
 
ARTICLE II
BASIS OF REINSURANCE
 
2.1.   Reinsurance. Subject to the terms and conditions of this Agreement,
effective as of the Effective Date, Company hereby cedes to Reinsurer, and
Reinsurer hereby accepts and reinsures from Company the Reinsurance Percentage
of the Policies that are issued by the Company on and after the Effective Date.
 
2.2.   Liability of Reinsurer. The liability of Reinsurer shall begin and
terminate simultaneously with that of Company, and the extent of Reinsurer’s
liability shall be governed by the general and special policy conditions of the
Policies.
 
2.3.   Underwriting. All Policies shall be underwritten in accordance with
current underwriting guidelines in use as of the Effective Date unless modified
in accordance with Section 2.4.
 
2.4.   Modification. Any modifications or changes to the Policies must be
mutually agreed upon by Company and Reinsurer.
 
2.5.   Premium Required. The receipt by Reinsurer of reinsurance premiums when
and as required by this Agreement shall be a condition precedent to Reinsurer’s
liability for each policy to be reinsured.
 
2.6.   Reinstatements. If a Policy that was reduced, terminated, or lapsed is
reinstated, the reinsurance for such Policy under this Agreement will be
reinstated automatically to the amount that would have been in force if the
Policy had not been reduced, terminated, or lapsed.
 
2.7.   Authority and Territory. In no event shall the reinsurance be in force
and binding unless the Policy issued directly by Company is in force and unless
the issuance and delivery of the Policy constitutes the doing of business in a
state of the United States of America or a country in which Company is properly
licensed.

Coinsurance Agreement

-2-

--------------------------------------------------------------------------------



2.8.   Non-Forfeiture Benefits. The liability of Reinsurer shall include a pro
rata share of any non-forfeiture benefits under the Policies in accordance with
the Reinsurance Percentage.
 
2.9.   Recapture. The business reinsured is not subject to recapture except by
agreement of the parties.
 
 
ARTICLE III
TERMINATION
 
3.1.   Term. This Agreement shall commence on the Effective Date and continue in
effect according to its terms, unless terminated pursuant to Section 3.2, until
12:01 a.m. CST on the fifth anniversary of the Effective Date. This Agreement
cannot be terminated with respect to the Policies except by mutual agreement of
Company and Reinsurer.
 
3.2.   Termination of New Sales. Reinsurer may terminate this Agreement with
respect to new sales by Company of Policies as of the end of any calendar year
or any renewal term by giving at least one hundred eighty (180) days notice in
writing to Company prior to the end of such calendar year.
 
 
ARTICLE IV

PREMIUMS AND EXPENSE ALLOWANCE
 
4.1.   Reinsurance Premium. Company agrees to pay Reinsurer reinsurance premiums
equal to the Reinsurance Percentage multiplied by the collected premiums less
the returns and cancellations.
 
4.2.   Expense Allowance. Reinsurer will pay Company an Expense Allowance equal
to the Expense Allowance Percentage, multiplied by the reinsurance premiums, as
calculated in Section 4.1 above, and the applicable fee, as specified in
Schedule 1.3.
 
4.3.   Reinsurer Liability. Reinsurer shall not be directly liable for any
commissions, taxes, or expenses incurred by Company except as specifically set
forth in this Agreement.
 
 
ARTICLE V
ADMINISTRATION
 
5.1.   Quarterly Report. Company shall submit to Reinsurer a statement listing
reinsurance premiums, new policies issued, paid claims and non-forfeiture
benefits, expense allowances, premium taxes, assessments, reserves, and other
pertinent data mutually agreed upon by both parties relating to the Policies by
the fifteenth (15th) of the month following the end of each calendar quarter
that this Agreement is in effect. Any balance due Reinsurer by Company shall be
paid with the report. Any balance due Company from Reinsurer shall be paid
within fifteen (15) days of receipt of such report.
 
5.2.   Access to Books and Records. Company and Reinsurer shall, have at all
times, full and free access during regular business hours, at the home office of
the other party, to inspect all books, record and files relating to the Policies
in accordance with the terms of this Agreement.

Coinsurance Agreement

-3-

--------------------------------------------------------------------------------




5.3.   Error or Omission. It is expressly understood and agreed that if
non-payment of reinsurance premium within the time specified or failure to
comply with other terms of this Agreement is shown to be the result of a
misunderstanding, oversight or clerical error, both Company and Reinsurer shall
be restored to the positions they would have occupied had no such
misunderstanding, oversight or clerical error occurred. Upon discovery of the
oversight, clerical error or misunderstanding, the party that committed the
oversight or clerical error or acted incorrectly as a result of a
misunderstanding shall promptly notify the other party in writing.
 
5.4.   Lapses. If a Policy lapses for nonpayment of premium and is subsequently
reinstated in accordance with the terms of the Policy and rules of Company, the
reinsurance hereunder with respect to such Policy shall be reinstated
automatically. Reinsurance premiums shall be payable hereunder with respect to
any such Policy in full, as if such Policy had continued uninterrupted in force.
 
5.5.   Cooperation. Each party hereto shall cooperate fully with the other in
all reasonable respects in order to accomplish the objectives of this Agreement.
 
5.6.   Premium Taxes. Company shall be liable for the payment of all Premium
Taxes on premiums received under the Policies. Reinsurer shall allow Company a
provision for Premium Taxes incurred in connection with premiums received under
the Policies in proportion to the percentage under Schedule 1.3. The provision
for Premium Taxes shall be two percent (2%) of premiums collected, as calculated
on a calendar quarter basis, minus: (a) the sum of any Premium Taxes withheld by
Company from amounts transferred to Reinsurer during such calendar quarter; and
(b) the amount of any Premium Tax offset directly or indirectly available for
use by Company during such calendar quarter as a consequence of any assessment
or payment for which Company has been reimbursed by Reinsurer pursuant to
Section 5.7 hereof, and shall be paid by Reinsurer to Company within thirty (30)
days of the end of each calendar quarter.
 
5.7.   Guaranty Fund Assessments. In the event that Company is required to pay
to any guaranty fund, insolvency fund, or similar plan, pool, association or
organization maintained by any jurisdiction an assessment in respect of the
Policies, the portion of such payment that relates to the Policies for such
period shall be reimbursed to Company by Reinsurer in proportion to the
Reinsurance Percentage. Company shall credit Reinsurer with any Premium Tax
offset for such assessments relating to Policies in the proportion of the
Reinsurance Percentage.
 
5.8.   Reserves. Reinsurer shall establish and maintain reserves in proportion
to the Reinsurance Percentage in accordance with applicable statutory accounting
standards.
 
5.9.   Other Reinsurance. The Company shall provide notice of termination with
respect to the Optimum Re Agreement prior to the Closing and shall retain its
pro rata share of liability without other reinsurance of any type.

Coinsurance Agreement

-4-

--------------------------------------------------------------------------------


 
ARTICLE VI
CLAIMS
 
6.1.   Notice and Settlement. Company shall give Reinsurer prompt notice of any
and all claims. The settlement of any claim paid by Company shall be binding on
Reinsurer. Reinsurer shall pay its Reinsurance Percentage to Company pursuant to
Section 5.1
 
6.2.   Reduced Settlement and Expense. Should any claim be settled for a reduced
sum, Company and Reinsurer shall participate in such reduction in proportion to
their respective liabilities. Likewise, Reinsurer and Company shall share, in
the same proportion as the Reinsurance Percentage, any special expenses for
investigative or legal fees (excluding salaries, retainers, or ordinary
administrative and overhead expenses). Claim expenses in connection with
settlements such as external legal counsel fees, costs of investigative agency
reports and case management fees from outside agencies shall be considered
special expenses.
 
6.3.   Extracontractual Liabilities. Reinsurer shall not be liable for any
extracontractual liabilities or any expense relating thereto.
 
 
ARTICLE VII
INDEMNIFICATION
 
7.1.   Indemnification. From and after the Effective Date, (a) Company shall
indemnify, defend and hold harmless Reinsurer and its officers, directors,
employees, agents and affiliates (collectively, the “Reinsurer Indemnified
Parties”) from and against any costs and expenses (including interest, fines,
penalties, statutory, punitive or extracontractual damages, refunds, reasonable
attorneys’, accountants’, and actuaries fees and disbursements, and any other
costs and expenses incident to any suit, action, investigation, or proceeding),
damages, losses, charges, deficiencies, liabilities, obligations, claims,
settlements, judgments, or diminution in value (“Loss” or “Losses”) sustained or
incurred by, or asserted against Reinsurer which arises out of: (i) any breach
or non-fulfillment by Company of, or any failure by Company to perform, any of
the covenants, terms or conditions of or any of its duties or obligations under
this Agreement, and (ii) any enforcement of this indemnity, and (b) Reinsurer
shall indemnify, defend and hold harmless Company, and its officers, directors,
employees, agents and affiliates (collectively, the “Company Indemnified
Parties”) from and against any Loss sustained or incurred by, or asserted
against, Company Indemnified Parties which arises out of (i) any breach or
non-fulfillment by Reinsurer of, or any failure by Reinsurer to perform, any of
the covenants, terms or conditions of or any of its duties or obligations under
this Agreement, and (ii) any enforcement of this indemnity.
 
 
ARTICLE VIII
INSOLVENCY
 
8.1.   Payment of Benefits under Insolvency. The obligations of Reinsurer under
this Agreement shall be payable by Reinsurer while in force on the basis of the
contractual liability of Company under the Policies without diminution or in any
way affected or diminished because of the insolvency of Company. In the event of
the insolvency of Company and the appointment of a conservator, liquidator,
receiver, or statutory successor of Company while coinsurance under this
Agreement is in effect as to any Policy, all coinsurance made, ceded, renewed or
otherwise becoming effective shall be payable directly to such conservator,
liquidator, receiver, or statutory successor immediately upon demand, with
reasonable provision for verification, on the basis of claims allowed against
Company by any court of competent jurisdiction or by any conservator,
liquidator, receiver, or statutory successor of Company having authority to
allow such claims, without diminution because of such insolvency or because such
conservator, liquidator, receiver, or statutory successor has failed to pay all
or a portion of any claims.

Coinsurance Agreement

-5-

--------------------------------------------------------------------------------




8.2.   Required Notice of and Defense against Claims. In the event of the
insolvency of Company while reinsurance as to any Policy is in effect under this
Agreement, the conservator, liquidator, receiver, or statutory successor of
Company shall give Reinsurer written notice of the pendency of a claim against
Company on a Policy within a reasonable time after such claim is filed in the
insolvency proceeding. Such notice shall indicate the Policy reinsured and
whether the claim could involve a possible liability on the part of Reinsurer.
During the pendency of any such claim, Reinsurer may, at its own expense,
investigate such claim and interpose, at its own expense, in the proceeding
where such claim is to be adjudicated, any defense or defenses that Reinsurer
may deem available to Company or its conservator, liquidator, receiver, or
statutory successor. The expense thus incurred by Reinsurer shall be payable,
subject to court approval, out of the estate of Company as a part of the expense
of conservation or liquidation to the extent of a proportionate share of the
benefit which may accrue to Company in conservation or liquidation solely as a
result of the defense undertaken by Reinsurer, all in accordance with
Sections 10-3-118(3)(b) and (8), Texas Revised Statutes.
 
 
ARTICLE IX
ARBITRATION
 
9.1.   Agreement to Arbitrate. The parties hereto acknowledge and agree that (a)
it is the intention of the parties that customs and usages of the business of
insurance shall be given full effect in the interpretation of this Agreement;
and (b) the parties shall act in all things with the highest good faith. All
disputes between Reinsurer and Company arising under this Agreement on which an
amicable understanding cannot be reached will be decided by arbitration between
the parties at a location to be mutually agreed upon between the parties or as
designated by the arbitrators if agreement as to a location cannot be reached by
the parties. Notwithstanding any other provision of this ARTICLE IX, if either
Reinsurer or Company seeks, consents to, or acquiesces in the appointment of or
otherwise becomes subject to any trustee, receiver, liquidator or conservator
(including any state insurance regulatory agency or authority acting in such a
capacity), the other party shall not be obligated to resolve any claim, dispute
or cause of action under this Agreement by arbitration. Notwithstanding any
other provision of this ARTICLE IX, nothing contained in this Agreement shall
require arbitration of any issue for which equitable or injunctive relief,
including specific performance, is sought.

Coinsurance Agreement

-6-

--------------------------------------------------------------------------------




9.2.   Method. The parties intend this Article VIII to be enforceable in
accordance with the Federal Arbitration Act (9 U.S.C. Section 1, et seq.),
including any amendments to that Act which are subsequently adopted,
notwithstanding any other choice of law provision set forth in this Agreement.
In the event that either party refuses to submit to arbitration as required
herein, the other party may request a United States Federal District Court to
compel arbitration in accordance with the Federal Arbitration Act. Both parties
consent to the jurisdiction of such court to enforce this Article and to confirm
and enforce the performance of any award of the arbitrators. To initiate
arbitration, either party shall notify the other in writing in the manner set
forth in this Agreement for sending notices to the parties of its desire to
arbitrate, stating the nature of the dispute and the remedy sought, and
designating an arbitrator. The party to which the notice is sent shall respond
thereto in writing within thirty (30) days of its receipt of such notice. In
such response, the party shall also assert any claim, defense, and other dispute
it may have against the party initiating arbitration, and which arises out of or
relates in any way to this Agreement and designate its arbitrator. If the second
party fails to respond within the time set forth in this Section 8.2, or fails
to designate its arbitrator in its response, the party initiating arbitration
shall appoint a second arbitrator. The two arbitrators shall select a third
arbitrator within thirty (30) days of the designation of the second arbitrator.
If they are unable to agree upon the selection of the third arbitrator, they
shall, within such period, each name three (3) individuals of whom the other
shall decline two (2), and the decision of the third arbitrator shall be
determined by drawing lots from the two remaining designees. All arbitrators
shall be active or retired officers of life or health insurance companies and be
unaffiliated in any way with the parties and disinterested in the outcome of the
arbitration. The arbitrators shall have the power to determine all procedural
rules for the conduct of the arbitration, including but not limited to the
production and inspection of documents, the examination of witnesses, and any
other matter relating to the conduct of the arbitration. The arbitrators shall
interpret this Agreement in accordance with the standards identified in
Section 8.1. The arbitrators shall have no authority to award punitive damages
against or in favor of either party (except to reimburse a party for
extra-contractual or punitive damages that either Company or Reinsurer has paid
or is legally obligated to pay to third parties). The costs of the arbitration
(except legal fees of the parties) shall be split equally between the parties,
unless the arbitrators shall otherwise require in their award. Each party shall
pay its own legal fees in connection with the arbitration, unless the
arbitrators award legal fees and expenses of the prevailing party as part of any
award. Except as otherwise specifically provided herein, the arbitration shall
be conducted in accordance with rules established by the American Arbitration
Association. The decision, in writing, of the arbitrators shall be final and
binding upon both of the parties. Judgment may be entered upon the final
decision of the arbitrators in any court having jurisdiction.
 
 
ARTICLE X
GENERAL PROVISIONS
 
10.1.   Notices. Any and all notices and other communications required or
permitted under this Agreement shall be in writing and shall be deemed to have
been duly given when (i) received by the receiving party if mailed by United
States registered or certified mail, return receipt requested, (ii) received by
the receiving party if mailed by United States overnight express mail, (iii)
sent by facsimile or telecopy machine, followed by confirmation mailed by United
States first-class mail or overnight express mail, or (iv) delivered in person
to the parties at the addresses set forth below:

Coinsurance Agreement

-7-

--------------------------------------------------------------------------------





 
If to Company:
             
INVESTORS LIFE INSURANCE COMPANY OF NORTH AMERICA
     
6500 Riverplace Blvd Bldg 1
     
Austin, TX 78730-1123
     
Attention: Michael Hydanus
     
FAX No.: (512) 404-5129
           
With a concurrent copy to:
             
Michael Saslaw
     
Weil, Gotshal & Manges LLP
     
200 Crescent Ct., Suite 300
     
Dallas, TX 75201
     
FAX No.: (214) 746-7777
           
If to Reinsurer, to:
             
FAMILY LIFE INSURANCE COMPANY
     
2727 Allen Parkway, 5th Floor
     
Houston, Texas 77019
     
Attention: Daniel George, President
     
FAX No.: (713) 529-9425
             
With a concurrent copy to:
             
Burnie Burner
     
Long, Burner, Parks & DeLargy, P.C.
     
106 E. 6th St., STE 300
     
Austin, TX 78701
     
FAX No.: (512) 322-0301
 

 
10.2.   Confidentiality. Each of the parties shall maintain the confidentiality
of all information related to the Policies and all other information denominated
as confidential by the other party provided to it in connection with this
Agreement and shall not disclose such information to any third parties without
prior written consent of the other party, except as may be required by
regulatory authorities or by law, or pursuant to legal process.
 
10.3.   Misunderstandings and Oversights. If any failure to pay amounts due or
to perform any other act required of either party under this Agreement is shown
to be unintentional and caused by misunderstanding, oversight or clerical error,
then this Agreement shall not be deemed in breach thereby, but such error shall
be corrected by restoring both parties to the positions they would have occupied
had the error not occurred.

Coinsurance Agreement

-8-

--------------------------------------------------------------------------------




10.4.   Entire Agreement. This Agreement supersedes all prior discussions and
agreements between the parties with respect to the subject matter of this
Agreement, and this Agreement contains the sole and entire agreement between the
parties with respect to the reinsurance of the Policies hereunder and the
obligations of the parties are determined solely by the terms of this Agreement.
 
10.5.   Waivers and Amendments. Any term or condition of this Agreement may be
waived at any time by the party that is entitled to the benefit thereof. Such
waiver must be in writing and must be executed by an executive officer of such
party. A waiver on one occasion will not be deemed a waiver of the same or any
other term or condition on a future occasion. This Agreement may be modified or
amended only by a writing duly executed by an executive officer of Company and
Reinsurer, respectively.
 
10.6.   Offsets. Any debts or credits, regardless of when they arose or were
incurred, in favor of or against either Company or Reinsurer with respect to
this Agreement are deemed mutual debts or credits, as the case may be, and shall
be set off, and only the balance shall be allowed or paid.
 
10.7.   No Third Party Beneficiaries. This Agreement constitutes an indemnity
reinsurance agreement solely between Company and Reinsurer, and is intended
solely for the benefit of the parties hereto and their permitted successors and
assigns, and it is not the intention of the parties to confer any rights as a
third-party beneficiary to this Agreement upon any other person.
 
10.8.   Assignment. This Agreement shall not be assigned by either of the
parties hereto without the prior written approval of the other party.
 
10.9.   Governing Law. Notwithstanding anything herein to the contrary, all
provisions, including Arbitration, of this Agreement will be governed by and
construed in accordance with the laws of the State of Texas, without regard to
its conflicts of law doctrine.
 
10.10.   Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original, but all of which shall constitute one and the
same instrument.
 
10.11.   Severability. If any provision of this Agreement is held to be illegal,
invalid or unenforceable under any present or future law or if determined by a
court of competent jurisdiction to be unenforceable, and if the rights or
obligations of Company or Reinsurer under this Agreement will not be materially
and adversely affected thereby, such provision shall be fully severable, and
this Agreement will be construed and enforced as if such illegal, invalid or
unenforceable provision had never comprised a part of this Agreement, and the
remaining provisions of this Agreement shall remain in full force and effect and
will not be affected by the illegal, invalid or unenforceable provision or by
its severance here from.
 
10.12.   Schedules and Paragraph Headings. Schedules attached hereto are made a
part of this Agreement. Paragraph headings are provided for reference purposes
only and are not made a part of this Agreement.
 
10.13.   Tax Provisions. With respect to the transaction contemplated by this
Agreement, the parties hereby agree to make an election in accordance with
Internal Revenue Regulation Section 1.848-2(g)(8) (the “Regulation”) under
Section 848 of the Internal Revenue Code of 1986 (the “Code”), as amended, and
to comply with all of the requirements of such Regulation regarding such
election, including, without limitation, the election statement and Tax return
reporting requirements of Regulation Sections 1.848-2(g)(8)(ii) and
1.848-2(g)(8)(iii), and further agree:

Coinsurance Agreement

-9-

--------------------------------------------------------------------------------





 
(a)
To exchange information pertaining to the amount of “net consideration” under
this Agreement as defined in the Regulation;

 

 
(b)
That Company shall submit its calculation of the “net consideration” for
purposes of that Regulation to Reinsurer not later than May 1st for each and
every taxable year for which this Agreement is in effect;

 

 
(c)
That Reinsurer may challenge such calculation within ten (10) business days of
its receipt of Company’s calculation;

 

 
(d)
That should Reinsurer challenge Company’s calculation of the “net consideration”
and the parties be unable to agree as to the appropriate methodology to
determine the “net consideration” for purposes of the Regulation, they shall
refer such dispute to an outside Tax consultant unrelated to either of the
parties, in lieu of the arbitration provisions of this Agreement, and the
parties agree to be bound by the decision of that consultant;

 

 
(e)
That, pursuant to such election, the party with net positive consideration with
respect to this Agreement for each taxable year will capitalize specified policy
acquisition expenses with respect to this Agreement without regard to the
general deductions limitation of Section 848(c)(1) of the Code; and

 

 
(f)
That the first taxable year for which such election shall be effective is
taxable year 2006.

 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first written below.
 

 
INVESTORS LIFE INSURANCE COMPANY OF NORTH AMERICA
                 
By:
/s/ Michael Hydanus 12/29/06
    Michael Hydanus, President                    
FAMILY LIFE INSURANCE COMPANY
                 
By:
/s/ David W. Harris
    David W. Harris, Chief Executive Officer  


Coinsurance Agreement

-10-

--------------------------------------------------------------------------------



Schedule 1.3


EXPENSE ALLOWANCE PERCENTAGE
 
Plans Reinsured:
Plan Codes:
Univestor Term
HA3015E, HA3030E, HA2010E, HA2020E, HA1515E, HA3015K, HA3030K, HA2010K, HA2020K,
HA1515K
Univestor MCI
UT15EF1, UT15EM1, UT15FM1, UT15FF1, UT15GM1, UT15GF1, UT20EF1, UT20EM1, UT20FF1,
UT20FM1, UT20GM1, UT20GF1, UT30EN1, UT30FN1, UT30GN1, UT30ET1, UT30FT1, UT30GT1
Any other mortgage protection life insurance
 



 
Allowances:
 
Family Sales Division. All mortgage cancellation policies, including Univestor
Term and Univestor MCI:
 

 
1.
123% first year plus $25 underwriting/issue allowance per new policy issued,
plus 2% premium tax, plus pro rata portion of $42/policy/year administration fee
according to the Reinsurance Percentage.

     

 
2.
Renewal year allowance is at the rate which covers writing agent renewal
commissions and any associated non-affiliated overrides, plus 2% premium tax,
plus pro rata portion of $42/policy/year administration fee according to the
Reinsurance Percentage.


Coinsurance Agreement

-11-

--------------------------------------------------------------------------------



Schedule 1.9


REINSURANCE PERCENTAGE





 
Percentage of Company contractual liability reinsured by line:

   

 
·
35% until Company retention reaches maximum of $250,000 per life, and

     

 
·
100% thereafter to the Maximum Per Life Amount.

     

 
·
Maximum Per Life Amount is $700,000.

 
Coinsurance Agreement
 
 -12-

--------------------------------------------------------------------------------